DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 05/16/2022. Claims 1-5 and 7-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 and  7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “selecting …” The “selecting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “augmenting …” The “augmenting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “selecting …” The “selecting …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining a probability distribution …” The “determining…” limitation, as drafted, is a mathematical calculation. Thus, the claim falls within the mathematical concept grouping of judicial exception.  This limitation is a mathematical concept.

For Step 2, Prong 2, the claim does recite additional elements: “obtaining,” computer system, “receiving… from a first ranking entity,” “receiving… from a second ranking entity,”   and outputting.

Accordingly, these additional elements (computer system) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… from a first ranking entity…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… from a second ranking entity…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “outputting” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 
Here the “receiving… from a first ranking entity…” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving… from a second ranking entity…” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “outputting” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
…indication of rank among the options within the first sample of options is a result of a pairwise comparison of two options within the first sample of options, the result indicating which of the two options is preferred by the first ranking entity” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “the estimate of performance estimates a win/loss matrix of each option within the set of options” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “the set of options comprises more than 10 options” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “the set of options comprises more than 200 options” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as “…a probability distribution of each ranking in the ranked order among the options, the probability distributions indicating probabilities that corresponding rankings indicate true preference orders of the set of ranking entities…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “…an ordered ranking of the set of augmented options, wherein the ordered ranking of the set of augmented options is determined without performing every permutation of pairwise comparison of the of the set of augmented options…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “the ordered ranking of the set of augmented options is determined by performing fewer than 50% of the set of every permutation of pairwise comparison of the of the set of augmented options…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as “the ordered ranking of the set of augmented options is determined by performing fewer than 5% of the set of every permutation of pairwise comparison of the of the set of augmented options” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 1, recites further limitations such as “…samples from the set of augmented options are iteratively taken and ranked in an iterative process over which the probability distribution to estimate performance of each option within the set of options relative to each other option converges…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…initializes the set of options with equal probabilities of being ranked ahead of other options in the set of options, and wherein the probabilities of being ranked ahead of other options in the set of options change during the iterative process to converge as the determined probability distribution to estimate performance of each option within the set of options relative to each other…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “…to add new options to the set of augmented options…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 13, recites further limitations such as “…added new options are selected from among candidate options received from the first ranking entity…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 13, recites further limitations such as “…implements structured deliberations about a group decision to be made by the first ranking entity and the other ranking entities…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 1, recites further limitations such as “…the new option is selected based on distance in a latent embedding space from members of the set of options” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “…distance in the latent embedding space corresponds to semantic similarity.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 1, recites further limitations such as “…sampling among the set of augmented options…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 1, recites further limitations such as “producing the probability distribution” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
For Step 1, the claim is a tangible, non-transitory, machine-readable medium so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “selecting …” The “selecting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “augmenting …” The “augmenting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “selecting …” The “selecting …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining a probability distribution …” The “determining…” limitation, as drafted, is a mathematical calculation. Thus, the claim falls within the mathematical concept grouping of judicial exception.  This limitation is a mathematical concept.

For Step 2, Prong 2, the claim does recite additional elements: “obtaining,” computer system, “receiving… from a first ranking entity,” “receiving… from a second ranking entity,”   and outputting.

Accordingly, these additional elements (computer system) of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… from a first ranking entity…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving… from a second ranking entity…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “outputting” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 

Here the “receiving… from a first ranking entity…” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “receiving… from a second ranking entity…” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “outputting” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANTOR et al. (US 2019/0266215 A1, hereinafter referred to as KANTOR). 

As to claim 1, KANTOR discloses a computer-implemented method comprising:
obtaining, with a computer system, a set of options for which rank among the options is
to be determined (paragraphs [0007]-[0009]… decision options.. [0020]….multiple decision options…);
selecting, with the computer system, a first sample from the set of options, the sample
comprising a subset of options from the set of options (paragraphs [0007]-[0009]… selecting a first subset of decision options that substantially maximize the computed utility values….);
receiving, with the computer system, from a first ranking entity, an indication of rank
among the options within the first sample of options (paragraphs [0064]-[0065]… wherein, using the broadest reasonable interpretation, Examiner interprets ”average ranking” as the first ranking);
augmenting, with the computer system, after receiving at least some indications of rank
for other samples from other ranking entities, the set of options with at least one new option (paragraphs [0052]… Starting with S0=0, a sequence of sets of options…adding a single option to Si,-the one that contributes most to the functions that are covered by options….in each iteration we add an option….);
selecting, with the computer system, a second sample from the set of augmented options the sample comprising a subset of options from the augmented set of options wherein at least one option within the second subset is a new option (paragraph [0052]…in each iteration≥0, an option l€[n] may be chosen with the largest U…),
receiving, with the computer system, from a second ranking entity, an indication of rank
among the options within the second sample of options (paragraphs [0064]-[0065]… wherein, using the broadest reasonable interpretation, Examiner interprets “maximum ranking” as the second ranking);
determining, with the computer system, a probability distribution to estimate performance of each option within the set of options relative to each other option based on the indications of rank for the samples (paragraph [0025]…the rank of a set of options corresponds to the probability that one of these options may be best for the DM…); and
outputting, with the computer system, an indication of ranked order among the options in the set of options based on the estimates of performance ([0036]… wherein, using the broadest reasonable interpretation, Examiner interprets “those options that approximately maximize the function are identified and optionally stored 205…” to cover the limitation), wherein the indication of ranked order among the options is a preference order of a set of ranking entities comprising the first ranking entity and the other ranking entities (paragraphs [0064]-[0065]… wherein, using the broadest reasonable interpretation, Examiner interprets “Average ranking may take the average of the ranks (i.e., 1st 2nd , etc.) of criteria values, where lower scores may be preferable” to teach the limitation).

As to claim 7, which incorporates the rejection of claim 6, KANTOR teaches wherein the indication of ranked order among the options comprises a probability distribution of each ranking in the ranked order among the options, the probability distributions indicating probabilities that corresponding rankings indicate true preference orders of the set of ranking entities (paragraph [0025]…the rank of a set of options corresponds to the probability that one of these options may be best for the DM…).

As to claim 13, which incorporates the rejection of claim 11, KANTOR teaches wherein the iterative process is more likely to add new options to the set of augmented options in earlier iterations than in later iterations (paragraph [0020]…iteratively add decision options from the subsets to the cross-function decision options until a tolerance is met…; [0052]… in each iteration we add an option…).

As to claim 14, which incorporates the rejection of claim 13, KANTOR teaches wherein the added new options are selected from among candidate options received from the first ranking entity or the other ranking entities during the iterative process (paragraph [0020]…iteratively add decision options from the subsets to the cross-function decision options until a tolerance is met…; [0052]… in each iteration we add an option…).

As to claim 15, which incorporates the rejection of claim 13, KANTOR teaches wherein the iterative process implements structured deliberations about a group decision to be made by the first ranking entity and the other ranking entities (paragraphs [0011]-[0012]…an action of organizing the decision options into groups based on the single values…selecting at least one decision option of each group…; [0020]… iteratively add decision options…[0024]-[0025]….Ranking of options, and sets of options…).  

As to claim 18, which incorporates the rejection of claim 1, KANTOR teaches steps for sampling among the set of augmented options (paragraphs [0052]… Starting with S0=0, a sequence of sets of options…adding a single option to Si,-the one that contributes most to the functions that are covered by options….in each iteration we add an option…. CDB may be iteratively updated…, wherein, using the broadest reasonable interpretation, Examiner interprets” add (ing) an option result” as samples; [0062]… stochastic sampling).

As to claim 19, which incorporates the rejection of claim 1, KANTOR teaches steps for producing the probability distribution (paragraphs [0025]…rank of a single option corresponds to the probability that it may be the best choice for the DM…; [0043]…. assigning probabilities to the events…).

Claim 20 recites substantially the same functionalities recited in claim 1 and is directed to a tangible, non-transitory, machine-readable medium that performs the computer readable program of claim 1.  Therefore, claim 20 is rejected for the same reasons as applied to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Lu et al. (US 2014/0181102 A1, hereinafter referred to as Lu).

As to claim 2, which incorporates the rejection of claim 1, KANTOR fails to explicitly teach wherein the indication of rank among the options within the first sample of options is a result of a pairwise comparison of two options within the first sample of options, the result indicating which of the two options is preferred by the first ranking entity.  
However, Lu, in combination with KANTOR, teaches wherein the indication of rank among the options within the first sample of options is a result of a pairwise comparison of two options within the first sample of options, the result indicating which of the two options is preferred by the first ranking entity (see paragraphs [0027]-[0030]… pairwise comparison…information for selecting one or more statistical models that best fits the preference information…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a pairwise comparison” to the system of KANTOR, as taught by Lu above. The modification would have been obvious because one of ordinary skill would be motivated to enable the determination of ranking choices within a population of interest and optionally segment population of the interest based on participation in different probabilistic distributions, as suggested by Lu ([0054]).

As to claim 4, which incorporates the rejection of claim 1, KANTOR teaches decision options but fails to explicitly teach wherein the set of options comprises more than 10 options.
However, Lu, in combination with KANTOR, teaches wherein the set of options comprises more than 200 options (see paragraphs [0161]-[0162]…, wherein, using the broadest reasonable interpretation, Examiner interprets “3986 preferences were used for training and 1994 for validation…” to teach the limitation).   
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a pairwise comparison” to the system of KANTOR, as taught by Lu above. The modification would have been obvious because one of ordinary skill would be motivated to enable the determination of ranking choices within a population of interest and optionally segment population of the interest based on participation in different probabilistic distributions, as suggested by Lu ([0054]).

As to claim 5, which incorporates the rejection of claim 1, KANTOR teaches decision options but fails to explicitly teach wherein the set of options comprises more than 200 options.
However, Lu, in combination with KANTOR, teaches wherein the set of options comprises more than 200 options (see paragraphs [0161]-[0162]…, wherein, using the broadest reasonable interpretation, Examiner interprets “3986 preferences were used for training and 1994 for validation…” to teach the limitation).   
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a pairwise comparison” to the system of KANTOR, as taught by Lu above. The modification would have been obvious because one of ordinary skill would be motivated to enable the determination of ranking choices within a population of interest and optionally segment population of the interest based on participation in different probabilistic distributions, as suggested by Lu ([0054]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Vaziri et al. (“Properties of Sports Ranking Methods,” hereinafter referred to as Vaziri).

As to claim 3, which incorporates the rejection of claim 1, KANTOR fails to explicitly teach wherein the estimate of performance estimates a win/loss matrix of each option within the set of options.
However, Vaziri, in combination with KANTOR, teaches wherein the estimate of performance estimates a win/loss matrix of each option within the set of options ( Abstract…the ranking method should …. Not reward teams for poor performance…; pages 3-4, 2.1 Win-Loss Method… assign rating values for each team equal to the total number of wins ….4.1 Property I: Opponent Strength, Tables 1 and 2…Win-Loss Record).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a win/loss matrix” to the system of KANTOR, as taught by Vaziri above. The modification would have been obvious because one of ordinary skill would be motivated to have a method that is very intuitive, and requires no modeling to obtain its ratings, as suggested by Vaziri (2.1 Win-Loss Method).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Wittkowski (US 2003/0182281 A1, hereinafter referred to as Wittkowski).

As to claim 8, which incorporates the rejection of claim 1, KANTOR teaches the indication of ranked order but fails to explicitly teach wherein the indication of ranked order among the options comprises an ordered ranking of the set of augmented options, wherein the ordered ranking of the set of augmented options is determined without performing every permutation of pairwise comparison of the of the set of augmented options.
However, Wittkowski, in combination with in combination with KANTOR, teaches wherein the indication of ranked order among the options comprises an ordered ranking of the set of augmented options, wherein the ordered ranking of the set of augmented options is determined without performing every permutation of pairwise comparison of the of the set of augmented options (see paragraphs [0146]-[0147]…Each additional datum adds one more row and one more column to the array of pairwise comparisons….Pruning based on the UStat boundaries guarantees that not more than (7-7+1)x(6-5+1)x(6-4+1)x
(5-2+1)x(4-2+1)x(4-2+1)x(l-1+1)=216 rankings need to be evaluated….).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “permutation of pairwise comparison” to the system of KANTOR, as taught by Wittkowski above. The modification would have been obvious because one of ordinary skill would be motivated to select the compatible rankings for the observations, as suggested by Wittkowski ([0147]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Wittkowski (US 2003/0182281 A1, hereinafter referred to as Wittkowski), and further in view of Lu et al. (US 2014/0181102 A1, hereinafter referred to as Lu).

As to claim 9, which incorporate the rejection of claim 8, KANTOR and Wittkowski fail to explicitly teach wherein the ordered ranking of the set of augmented options is determined by performing fewer than 50% of the set of every permutation of pairwise comparison of the of the set of augmented options.
However, Lu, in combination with KANTOR and Wittkowski, teaches wherein the ordered ranking of the set of augmented options is determined by performing fewer than 50% of the set of every permutation of pairwise comparison of the of the set of augmented options (paragraph [0161]…, wherein using the broadest reasonable interpretation, Examiner interprets “EM may learn well even with only 30-50% of all paired comparisons…” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of KANTOR and Wittkowski to add “pairwise comparison” to t the combination system of KANTOR and Wittkowski, as taught by Lu above. The modification would have been obvious because one of ordinary skill would be motivated to enable the determination of ranking choices within a population of interest and optionally segment population of the interest based on participation in different probabilistic distributions, as suggested by Lu ([0054]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Wittkowski (US 2003/0182281 A1, hereinafter referred to as Wittkowski), and further in view of MARITZ (“A PERMUTATION PAIRED TEST ALLOWING FOR MISSING VALUES,” hereinafter referred to as MARITZ). 

As to claim 10, which incorporate the rejection of claim 8, KANTOR and Wittkowski fail to explicitly teach wherein the ordered ranking of the set of augmented options is determined by performing fewer than 5% of the set of every permutation of pairwise comparison of the of the set of augmented options.
However, MARITZ, in combination with KANTOR and Wittkowski, teaches wherein the ordered ranking of the set of augmented options is determined by performing fewer than 5% of the set of every permutation of pairwise comparison of the of the set of augmented options (pages 158-159, section 6. Simulation Studies of Power of the Test… we are testing at approximately 5% level…Table 5 gives results based on Z,,,, and on the same calculation after transformation to ranks ” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of KANTOR and Wittkowski to add “pairwise comparison” to t the combination system of KANTOR and Wittkowski, as taught by MARITZ above. The modification would have been obvious because one of ordinary skill would be motivated to have a permutation test depending on minimal distributional assumptions, as suggested by MARITZ (Abstract).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Caron et al. (“Efficient Bayesian Inference for Generalized Bradley-Terry Models, hereinafter referred to as Caron).

As to claim 11, which incorporates the rejection of claim 1, KANTOR fails to explicitly teach wherein samples from the set of augmented options are iteratively taken and ranked in an iterative process over which the probability distribution to estimate performance of each option within the set of options relative to each other option converges.
However, Caron teaches wherein samples from the set of augmented options are iteratively taken and ranked in an iterative process over which the probability distribution to estimate performance of each option within the set of options relative to each other option converges (page 3, 1 Introduction…maximum likelihood (ML) estimate of the skill ratings λ using a simple iterative procedure…MM algorithms use surrogate minimizing functions of the log-likelihood to define an iterative procedure converging to a local maximum… algorithms are guaranteed to converge towards the ML estimate….; …; page 11-12, 5 Discussion, 5.1 Identifiability…the convergence of the EM algorithm. The same augmentation can be used to define a Gibbs sampler…; wherein, using the broadest reasonable interpretation, Examiner interprets “an iterative procedure converging” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a converging iterative procedure” to the system of KANTOR, as taught by Caron, above. The modification would have been obvious because one of ordinary skill would be motivated to have efficient iterative MM (minorization-maximization) algorithms to perform maximum likelihood estimation, as suggested by Caron (Abstract).

As to claim 12, which incorporates the rejection of claim 1, KANTOR fails to explicitly teach wherein the iterative process initializes the set of options with equal probabilities of being ranked ahead of other options in the set of options, and wherein the probabilities of being ranked ahead of other options in the set of options change during the iterative process to converge as the determined probability distribution to estimate performance of each option within the set of options relative to each other (page 3, 1 Introduction…maximum likelihood (ML) estimate of the skill ratings λ using a simple iterative procedure…MM algorithms use surrogate minimizing functions of the log-likelihood to define an iterative procedure converging to a local maximum… algorithms are guaranteed to converge towards the ML estimate….; …; page 11-12, 5 Discussion, 5.1 Identifiability…the convergence of the EM algorithm. The same augmentation can be used to define a Gibbs sampler…; wherein, using the broadest reasonable interpretation, Examiner interprets “an iterative procedure converging” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add “a converging iterative procedure” to the system of KANTOR, as taught by Caron, above. The modification would have been obvious because one of ordinary skill would be motivated to have efficient iterative MM (minorization-maximization) algorithms to perform maximum likelihood estimation, as suggested by Caron (Abstract).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KANTOR et al. (US 2019/0266215 Al, hereinafter referred to as KANTOR), in view of Sharifi et al. (US 2021/0406260 A1, hereinafter referred to as Sharifi).

As to claim 16, which incorporates the rejection of claim 1, KANTOR fails to explicitly teach wherein the new option is selected based on distance in a latent embedding space from members of the set of options.  
However, Sharifi, in combination with KANTOR, teaches wherein the new option is selected based on distance in a latent embedding space from members of the set of options (paragraphs [0026]…an embedding generated from the question/
response would likely be distant from embeddings generated from the previous search queries in latent space. Accordingly, the question/response would not likely be considered part of the same line of inquiry…; [0047]…query processing engine 222 may then determine the distance between each of the embeddings associated with the most recent previously submitted search queries and the embedding associated with the current search query…; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add a latent embedding space to the system of KANTOR, as taught by Sharifi above. The modification would have been obvious because one of ordinary skill would be motivated to determine a distance between the embeddings in latent space as suggested by Sharifi ([0003]).

As to claim 17, which incorporates the rejection of claim 16, KANTOR fails to explicitly teach wherein distance in the latent embedding space corresponds to semantic similarity.
However, Sharifi, in combination with KANTOR, teaches wherein distance in the latent embedding space corresponds to semantic similarity (paragraphs [0003]…; [0047]…distance between the embeddings may then be used as a proxy for semantic similarity, with lesser distances indicating more semantic similarity between the terms represented by the embeddings and greater distances indicating less semantic similarity between the terms…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of KANTOR to add a latent embedding space to the system of KANTOR, as taught by Sharifi above. The modification would have been obvious because one of ordinary skill would be motivated to determine a distance between the embeddings in latent space as suggested by Sharifi ([0003]).

Response to Applicant’s arguments
Applicant's arguments on file on 05/16/2022 with respect to claims 1-5 and 7-20 have been considered and are not persuasive.  

Claim Rejections under 35 USC § 101

Argument 1
The §101 rejection of claim 6 (now canceled) is improper 

The Examiner indicates on page 9 of the Office Action that claim 6 "recites an
additional element: rule management interface." The Examiner fails to analyze this
additional element as required under Step 2B. Accordingly, the rejection to claim 6 as
originally presented is improper and must be withdrawn

Examiner’s response:
Examiner respectfully disagrees. This argument is moot as claim 6 has been canceled.  

The §101 rejection to independent claims 1 and 20 must be withdrawn
Claims 1 and 20, as now presented, each recite a combination of patent eligible
features similar to those originally presented by the combination of claims 1 and 6.
Accordingly, withdrawal of the§ 101 rejections is respectfully requested.

Examiner’s response:
Examiner respectfully disagrees. Claims 1 and 20 recite a combination claims 1 and 6 of patent ineligibles features of now canceled claim 6 that are part of the abstract idea and do not amount to an inventive step.

Claim 17 is indicated as not rejected under § 101 but allegedly recites ineligible subject matter
Clarification from the Examiner is respectfully requested.

Examiner’s response:
As set forth in the previous action, claim 17 was indeed rejected as ineligible (pages 13-14 of Non-final action mailed 2/15/2022). Claim 17 recited further limitations that were part of the abstract idea and did not amount to an inventive concept. There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. However, examiner now recognizes that the heading for the rejection under 35 USC 101 inadvertently omitted claim 17. Claim 17 is now included in the heading and the rejection of claim 17 is being maintained herein. 

Claim Rejections under 35 U.S.C. § 102

Argument 1
Applicant appears to assert that the Examiner incorrectly maps these different types of rankings described in Kantor onto first and second ranking entities recited by the claims. A ranking entity is not a type of ranking as suggested by the Examiner.


Examiner’s response:
Examiner respectfully disagrees.  Examiner did correctly map the different types of rankings described in Kantor onto first and second ranking options as recited by the claims.  Examiner interpretation, under the broadest reasonable interpretation, of  
"average ranking" as the first ranking” means it is performed by a first entity.  Obviously “average ranking” has to be performed by someone (person, entity) or something (computer).

Argument 2
Here, the claims clearly recite that "an indication of rank among [ ... ] options within [al sample of options" is received from the first entity, and the second entity. See
e.g., Specification paras. 100-105 ("For example, for a subset of responses h1 - h10
provided to and ranked by a user, the server may receive ordering information indicative
of an example ordered ranking (e.g., first to last) of h9, h7, h4, h1, h2, h3, h10, hs, h6."). No reasoning or explanation is provided by the Examiner to support a mapping of different types of rankings as described in Kantor onto ranking entities.

Examiner’s response:
Examiner respectfully disagrees. The example for a subset of responses h1 - h10
is not explicitly recited in the claim.  Examiner interpretation, under the broadest reasonable interpretation, of “average ranking" as the first ranking” means it is performed by a first entity.  In [0064], Kantor teaches “a solution on the basis of user preferences, using probabilistic considerations, even when they may be unknown.”  Therefore, user preference implies that “average ranking” has to be performed by someone (person, entity).

Argument 3
Applicant appears to assert that neither an average ranking of a set of options nor a maximum ranking of a set of options suggests receiving an indication of rank among the options within a sample of options from ranking entities, as recited by the claims. Kantor describes that "a certain level of arbitrariness is included in deciding between [ AR, MR, and SR rankings]." Id, para. 65. The Examiner purports that AR (average) and MR (maximum) are used in combination, absent any indication of such a configuration in Kantor. Receiving an indication of rank among options within a sample of options from each ranking entity is not some arbitrarily interchangeable measure as described in Kantor, rank among options is either indicated by an entity or it is not.

Examiner’s response:
Examiner respectfully disagrees. In [0064], Kantor teaches “a solution on the basis of user preferences, using probabilistic considerations, even when they may be unknown.”  Therefore, user preference implies that “AR (average) and MR (maximum)” have to be performed by someone (person, entity).
Accordingly, Kantor does anticipate independent claims 1 and 20, and therefore does anticipate claims 1, 6-7, 13-15, and 18-20. Examiner respectfully maintains the § 102 rejection.

Claim rejections under 35 U.S.C. § 103(a)
Argument 4
Applicant appears to assert that the above noted claims, however, are distinct from and allowable over the art cited in these rejections because each rejection relies upon Kantor to teach features in the independent claims which it does not disclose, as outlined above. Accordingly, no prima facie case of obviousness exists with respect to the rejections of any of the dependent claims which incorporate the features of the independent claims. Thus, for at least the reasons discussed above with reference to the independent claims, the dependent claims are allowable.

Examiner’s response:
Examiner respectfully disagrees.  No further arguments were presented for the dependent claims.  Their rejection is maintained.  Therefore, the dependent claims are not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
                                                                                                                                                                                                       
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122